DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor for configured to execute” in claim 1 and “processor is configured to execute” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,970,424.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 10,970,424
1. An information processing device comprising: a hardware memory configured to load at least a program to be protected; and a controller configured to judge whether or not the program to be protected is tampered with, by executing a tamper detection program in a secure processing mode, wherein, in the secure processing mode, the controller is configured to prohibit an external device from accessing data in the hardware memory.
2. The information processing device according to claim 1, wherein the tamper detection program is a program for detecting a tampering by using a digital signature.
3. The information processing device according to claim 1, wherein the controller is configured to execute the program to be protected, when it is judged that the program to be protected has not been tampered with.
4. The information processing device according to claim 2, wherein the controller is configured to execute the program to be protected, when it is judged that the program to be protected has not been tampered with.
5. The information processing device according to claim 1, wherein the external device is a debugger.
6. The information processing device according to claim 1, wherein the program includes program instructions.
7. The information processing device according to claim 6, wherein the controller is configured to judge whether or not at least part of the program instructions of the program to be protected is tampered with, by executing the tamper detection program in the secure processing mode.
8. The information processing device according to claim 1, wherein the controller is configured to change a processing mode, to the secure processing mode, from a normal processing mode which is a lower security level than the security level of the secure processing mode.
9. A method for operating an information processing device having a hardware memory loading at least one of a program to be protected and a processor executing the program, the method comprising:
judging by the processor whether or not the program to be protected is tampered with by using a tamper detection program in a secure processing mode,
wherein, in the secure processing mode, the processor is configured to prohibit an external device from accessing data in the hardware memory.
10. The method regarding to the claim 9,
wherein the tamper detection program is a program for detecting a tampering by using a digital signature.
11. The method regarding to the claim 9,
wherein the processor is configured to execute the program to be protected, when it is judged that the program to be protected has not been tampered with.
12. The method regarding to the claim 10,
wherein the processor is configured to execute the program to be protected, when it is judged that the program to be protected has not been tampered with.
13. The method regarding to the claim 9,
wherein the external device is a debugger.
14. The method regarding to the claim 9,
wherein the program includes program instructions.
15. The method regarding to the claim 14,
wherein the processor is configured to judge whether or not at least part of the program instructions of the program to be protected is tampered with, by executing the tamper detection program in the secure processing mode.
16. The method regarding to the claim 9,
wherein the processor is configured to change a processing mode, to the secure processing mode, from a normal processing mode which is a lower security level than the security level of the secure processing mode.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,607,036.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 10,607,036
1. An information processing device comprising:
a first component including at least a first program for tamper detection;
a second component including at least a second program for executing a task; and
hardware memory for loading at least the second component,
wherein the first program of the first component judges in a secure environment whether or not at least part of the second program of the second component is tampered with, by using a tamper detection value,
the tamper detection value is a first value generated by using a first key, and
a third program executed outside of the secure environment that cannot access the first program for tamper detection in the secure environment.
2. The information processing device according to claim 1,
wherein the first value is a hash value.
3. The information processing device according to claim 1,
wherein the first value is a signature.
4. The information processing device according to claim 1,
wherein the third program is an application configured to be executed in an external device.
5. The information processing device according to claim 2,
wherein the external device is a debugger device.
6. The information processing device according to claim 1,
wherein the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by comparing the first value and a second value which is generated by a second key after the generation of the first value.
7. An information processing device comprising:
a first component including at least a first program for tamper detection;
a second component including at least a second program for executing a task; and
a hardware memory for loading at least the second component,
wherein the first program of the first component judges in a secure environment whether or not at least part of the second program of the second component is tampered with, by using a tamper detection value,
the tamper detection value is a first hash value, and
a third program executed outside of the secure environment that cannot access the first program for tamper detection in the secure environment.
8. The information processing device according to claim 7,
wherein the third program is an application configured to be executed in an external device.
9. The information processing device according to claim 8,
wherein the external device is a debugger device.
10. The information processing device according to claim 7,
wherein the first hash value is calculated for the second component prior to the loading.
11. The information processing device according to claim 7,
wherein the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,318,768.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 10,318,768
1. An information processing device comprising:
a processor configured to 1) execute a first program component for operating in a secure processing mode and performing tamper detection, and 2) execute a second program component for operating in a normal processing mode and performing a task; and
a hardware memory configured to store at least the second program component,
wherein the processor is configured to execute the first program component for determining whether at least part of the second program component is tampered with, by using a tamper detection value and while operating in the secure processing mode, and
the first program component operated in the secure processing mode cannot be accessed from the second program component operated in the normal processing mode.
2. The information processing device regarding to the claim 1,
wherein the tamper detection value is a first hash value.
3. The information processing device regarding to the claim 2,
wherein the first hash value is calculated prior to executing the second program component.
4. The information processing device regarding to the claim 2,
wherein the processor is configured to execute the first program component for determining whether at least part of the second program component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.
5. The information processing device regarding to the claim 1,
wherein the secure processing mode is a higher security level than the normal processing mode.
6. The information processing device regarding to the claim 1,
wherein the processor is configured to execute the second program component after the second program component receives a Key for decryption from the first program component.
7. The information processing device regarding to the claim 6,
wherein the second program component receives the Key from the first component after the processor determines whether at least part of the second program component is tampered with.
8. A portable terminal comprising:
a processor configured to 1) execute a first program component for operating in a secure processing mode and performing tamper detection, and 2) execute a second program component for operating in a normal processing mode and performing a task; and
a hardware memory configured to store at least the second program component,
wherein the processor is configured to execute the first program component for determining whether at least part of the second program component is tampered with, by using a tamper detection value and while operating in the secure processing mode, and
the first program component operated in the secure processing mode cannot be accessed from the second program component operated in the normal processing mode.
9. The portable terminal regarding to the claim 8,
wherein the tamper detection value is a first hash value.
10. The portable terminal device regarding to the claim 9,
wherein the first hash value is calculated prior to executing the second program component.
11. The portable terminal device regarding to the claim 9,
wherein the processor is configured to execute the first program component for determining whether at least part of the second program component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.
12. The portable terminal device regarding to the claim 8,
wherein the secure processing mode is a higher security level than the normal processing mode.
13. The portable terminal device regarding to the claim 8,
wherein the processor is configured to execute the second program component after the second program component receives a Key for decryption from the first program component.
14. The portable terminal device regarding to the claim 13,
wherein the second program component receives the Key from the first component after the processor determines whether at least part of the second program component is tampered with.
15. A method for operating a portable terminal having a processor executing 1) a first program component for operating in a secure processing mode and performing tamper detection, and 2) a second program component for operating in a normal processing mode and performing a task, and a hardware memory storing at least the second program component, the method comprising:
executing the first program component by the processor for determining whether at least part of the second program component is tampered with, by using a tamper detection value and while operating in the secure processing mode; and
executing the second program component by the processor after the processor determines the second program component is not tampered,
wherein the first program component operated in the secure processing mode cannot be accessed from the second program component operated in the normal processing mode.
16. The method regarding to the claim 15,
wherein the tamper detection value is a first hash value.
17. The method regarding to the claim 16,
wherein the first hash value is calculated prior to executing the second program component.
18. The method regarding to the claim 16,
wherein the processor is configured to execute the first program component for determining whether at least part of the second program component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.
19. The method regarding to the claim 15,
wherein the secure processing mode is a higher security level than the normal processing mode.
20. The method regarding to the claim 15,
wherein the processor is configured to execute the second program component after the second program component receives a Key for decryption from the first program component.
21. The method regarding to the claim 19,
wherein the second program component receives the Key from the first component after the processor determines whether at least part of the second program component is tampered with.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,108,821.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 10,108,821
1. A method for operating a portable terminal having a hardware processor and a non-transitory memory, the method comprising:
processing, using a hardware processor, a first component including at least a first program for tamper detection and a second component including at least a second program for executing a task; and
loading, in a non-transitory memory, at least the second component from the non-transitory memory,
wherein, the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by using a tamper detection value in a secure environment,
the tamper detection value is a first hash value, and
the secure environment cannot be accessed outside of the secure environment.
2. The method according to claim 1,
wherein the first hash value is calculated for the second component prior to the loading.
3. The method according to claim 1,
wherein the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.
4. The method according to claim 1,
wherein the secure environment is a higher security level than a normal environment in which the second program is executed.
5. The method according to claim 1,
wherein the second component executes the second program after receiving a decryption key from the first component.
6. The method according to claim 1,
wherein the second component receives the decryption key from the first component after the first component judges whether or not at least part of the second program of the second component is tampered with.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,811,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 9,811,691
1. An information processing device comprising:
a first component including at least a first program for tamper detection;
a second component including at least a second program for executing a task; and
a non-transitory memory for loading at least the second component,
wherein the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by using a tamper detection value in a secure environment,
the tamper detection value is a first hash value, and
the secure environment cannot be accessed outside of the secure environment.
2. The information processing device according to claim 1,
wherein the first hash value is calculated for the second component prior to the loading.
3. The information processing device according to claim 1,
wherein the first program of the first component judges whether or not at least part of the second program of the second component is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.
4. The information processing device according to claim 1,
wherein the secure environment is a higher security level than a normal environment in which the second program is executed.
5. The information processing device according to claim 1,
wherein the second component executes the second program after receiving a decryption key from the first component.
6. The information processing device according to claim 5,
wherein the second component receives the decryption key from the first component after the first component judges whether or not at least part of the second program of the second component is tampered with.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,524,404.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 9,524,404
1. An information processing device comprising:
a storage operable to store a tamper detection program for detecting a tampering of a secure processing program; and
a controller operable to read the tamper detection program from the storage, and judge whether or not the secure processing program is tampered with, by executing the tamper detection program in a secure processing mode,
wherein, in the secure processing mode, the controller is operable to prohibit an external device from accessing the storage.
2. The information processing device according to claim 1, wherein the tamper detection program for detecting a tampering by using a digital signature.
3. The information processing device according to claim 1, wherein the controller operable to execute, when it is judged that the secure processing program has not been tampered with, the secure processing program.
4. The information processing device according to claim 2, wherein the controller operable to execute, when it is judged that the secure processing program has not been tampered with, the secure processing program.
5. The information processing device according to claim 1, wherein the secure processing program is stored in the storage.
6. The information processing device according to claim 2, wherein the secure processing program is stored in the storage.
7. The information processing device according to claim 1, wherein the external device is a debugger.
8. The information processing device according to claim 1, wherein the secure processing program includes more program instructions.
9. The information processing device according to claim 7, wherein the controller operable to judge whether or not at least part of the more instructions of the secure processing program is tampered with, by executing the tamper detection program in the secure processing mode.
10. The information processing device according to claim 1, wherein the controller operable to change a processing mode, to the secure processing mode, from a normal processing mode which is a lower security level than the security level of the secure processing mode.
11. A portable terminal comprising:
a storage operable to store a tamper detection program for detecting a tampering of a secure processing program; and
a controller operable to read the tamper detection program from the storage, and judge whether or not the secure processing program is tampered with, by executing the tamper detection program in a secure processing mode,
wherein, in the secure processing mode, the controller is operable to prohibit an external device from accessing the storage.
12. The portable terminal according to claim 11, wherein the tamper detection program for detecting a tampering by using a digital signature.
13. The portable terminal according to claim 11, wherein the controller operable to execute, when it is judged that the secure processing program has not been tampered with, the secure processing program.
14. The portable terminal according to claim 12, wherein the controller operable to execute, when it is judged that the secure processing program has not been tampered with, the secure processing program.
15. The portable terminal according to claim 11, wherein the secure processing program is stored in the storage.
16. The portable terminal according to claim 12, wherein the secure processing program is stored in the storage.
17. The portable terminal according to claim 11, wherein the external device is a debugger.
18. The portable terminal according to claim 11, wherein the secure processing program includes more program instructions.
19. The portable terminal according to claim 17, wherein the controller operable to judge whether or not at least part of the more instructions of the secure processing program is tampered with, by executing the tamper detection program in the secure processing mode.
20. The portable terminal according to claim 11, wherein the controller operable to change a processing mode, to the secure processing mode, from a normal processing mode which is a lower security level than the security level of the secure processing mode.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,218,485.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 9,218,485
1. An information processing device comprising:
a storage operable to store a first set of program instructions including one or more program instructions for detecting a tampering of a second set of program instructions; and
a controller operable to (i) read the one or more program instructions of the first set of program instructions from the storage, (ii) judge whether or not at least part of the second set of program instructions is tampered with, by executing the one or more program instructions of the first set of program instructions in a secure processing mode, so as to execute, when it is judged that the second set of program instructions has not been tampered with, one or more program instructions of the second set of program instructions,
wherein, in the secure processing mode, the controller is operable to perform processing with a high level of security so that data of the storage cannot be accessed from outside.
2. The information processing device of claim 1,
wherein the first set of program instructions include one or more program instructions for detecting a tampering by using a stored digital signature for the second set of program instructions.
3. The information processing device of claim 1,
wherein, in the secure processing mode, the controller is operable to perform processing with a high level of security so that data of the storage cannot be accessed from an external device.
4. The information processing device of claim 1,
wherein the information processing device operates in one of a plurality of operation modes that include the secure processing mode and a normal mode,
in the normal mode, the controller is operable to perform processing with a lower level of security than the high level of security, and
the controller changes the operation mode of the information processing device to the secure processing mode and judges in the secure processing mode.
5. The information processing device comprising:
a storage operable to store a first set of program instructions including one or more program instructions for detecting a tampering, and a second set of program instructions; and
a controller operable to (i) read the one or more program instructions of the first set of program instructions from the storage, (ii) judge whether or not at least part of the second set of program instructions is tampered with, by executing the one or more program instructions of the first set of program instructions in a secure processing mode, and (iii) execute, when it is judged that the second set of program instructions has not been tampered with, one or more program instructions of the second set of program instructions,
wherein, in the secure processing mode, the controller is operable to perform processing with a high level of security so that data of the storage cannot be accessed from outside.
6. The information processing device of claim 5,
wherein the first set of program instructions include one or more program instructions for detecting a tampering by using a stored digital signature for the second set of program instructions.
7. The information processing device of claim 5,
wherein, in the secure processing mode, the controller is operable to perform processing with a high level of security so that data of the storage cannot be accessed from an external device.
8. The information processing device of claim 5,
wherein the information processing device operates in one of a plurality of operation modes that include the secure processing mode and a normal mode,
in the normal mode, the controller is operable to perform processing with a lower level of security than the high level of security, and
the controller changes the operation mode of the information processing device to the secure processing mode and judges in the secure processing mode.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 8,181,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 8,181,040
1. An information processing device comprising:
a storing unit operable to store a first set of program instructions including one or more program instructions for detecting a tampering, and a second set of program instructions; and
a control unit operable to (i) read the one or more program instructions of the first set of program instructions from the storing unit and store the one or more read program instructions in a protected memory, the protected memory being protected such that an external device is unable to observe content of the memory, (ii) judge whether or not at least part of the second set of program instructions is tampered with, by executing the one or more program instructions of the first set of program instructions with use of the protected memory, and (iii) execute, when judging negatively, one or more program instructions of the second set of program instructions.
2. The information processing device of claim 1, further comprising,
a key storing unit operable to store (i) a first key to which access is permitted only by executing one or more program instructions of the first set of program instructions; and (ii) a second key which has been encrypted using the first key.
3. The information processing device of claim 2, wherein
the first key is unique to the information processing device.
4. The information processing device of claim 1, further comprising:
an interface operable to connect the control unit to the external device; and
a disconnecting unit operable to disconnect the control unit from the interface, wherein
the first set of program instructions includes one or more program instructions for disconnecting the control unit from the external device by causing the disconnecting unit to disconnect the control unit from the interface.
5. The information processing device of claim 1, wherein
the one or more program instructions of the first set of program instructions executed by the control unit judge whether or not the at least part of the second set of program instructions is tampered with, by (i) calculating a hash value of the at least part of the second set of program instructions, and (ii) comparing the calculated hash value with a tamper detection value, the tamper detection value being a hash value which has been pre-calculated for the at least part of the second set of program instructions.
6. The information processing device of claim 4, wherein
the information processing device operates in one of a plurality of operation modes, and
the control unit changes the operation mode of the information processing device to, (i) when one or more program instructions of the first set of program instructions are to be executed, a first mode in which the content of the memory is protected from being observed by the external device, and (ii) when the one or more program instructions of the second set of program instructions are to be executed, a second mode in which the content of the memory is not protected from being observed by the external device.
7. The information processing device of claim 1, wherein
the first set of program instructions includes one or more other program instructions for managing a key used for decrypting encrypted digital content.
8. The information processing device of claim 1, wherein
the second set of program instructions includes one or more other program instructions for decrypting encrypted digital content using a decryption key.
9. A non-transitory computer readable recording medium having stored thereon a program used by an information processing device,
the information processing device including a storing unit operable to store a first set of program instructions which includes one or more program instructions for detecting a tampering, and a second set of program instructions, and
the program causing the information processing device to perform at least the steps of:
reading the one or more program instructions of the first set of program instructions from the storing unit and storing the one or more read program instructions in a protected memory, the protected memory being protected such that an external device is unable to observe content of the memory,
judging whether or not at least part of the second set of program instructions is tampered with, by executing the one or more program instructions of the first set of program instructions with use of the protected memory; and
executing, when the judgment is negative, one or more program instructions of the second set of program instructions.
10. A method for an information processing device, the information processing device including a storing unit operable to store a first set of program instructions including one or more program instructions for detecting a tampering, and a second set of program instructions, and
the method comprising the steps of:
reading the one or more program instructions of the first set of program instructions from the storing unit and storing the one or more read program instructions in a protected memory, the protected memory being protected such that an external device is unable to observe content of the memory,
judging whether or not at least part of the second set of program instructions is tampered with, by executing the one or more program instructions of the first set of program instructions with use of the protected memory; and
executing, when the judgment is negative, one or more program instructions of the second set of program instructions.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 7,533,276.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of that instant application.  Claims 1-18 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/193,091
1. An information processing device comprising: a processor configured to execute a first program for tamper detection, and execute a second program for executing 5a task; and a hardware memory for loading at least part of the second program, wherein the first program judges whether or not at least part of the second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  
2. The information processing device according to claim 1, 15wherein the tamper detection value is a first hash value.  
3. The information processing device according to claim 2, wherein the first hash value is calculated for the second program prior to the loading.  
4. The information processing device according to claim 3, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after 47the calculation of the first hash value.  
5. The information processing device according to claim 1, wherein the processor is configured to execute the first program 5in a secure environment, and execute the second program in the normal environment.  
6. The information processing device according to claim 1, wherein the secure environment is a higher security level than 10a normal environment in which the second program is executed.  
7. The information processing device according to claim 1, wherein the tamper detection value is generated by using a cryptographic key before the second program is installed in 15the information processing device.  
8. The information processing device according to claim 1, wherein the processor executes the second program after receiving a decryption key from the first program.  
9. The information processing device according to claim 8, wherein the second program receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.  
10. A method for operating an information processing device having a processor and a hardware memory, the method comprising the steps of: processing, by the processor, a first program for tamper 5detection and a second program for executing a task; storing, in the hardware memory, at least the second program; and judging by the first program whether or not at least part of the second program is tampered with by using a tamper detection 10value in a secure environment, wherein the secure environment cannot be accessed outside of the secure environment.  
11. The method according to claim 10, wherein the tamper 15detection value is a first hash value.  
12. The method according to claim 11, wherein the first hash value is calculated for the second program prior to the loading.  
2013. The method according to claim 12, wherein the first program judges whether or not at least part of the second program is tampered with, by comparing the first hash value and a second hash value which is calculated after the calculation of the first hash value.  
14. The method according to claim 10, wherein the processor is configured to execute the first program in the secure environment, and execute the second program in a normal environment.  
15. The method according to claim 10, wherein the secure environment is a higher security level than a normal environment in which the second program is executed.  
1016. The method according to claim 10, wherein the tamper detection value is generated by using a first cryptographic key before the second program is installed in the information processing device.  
1517. The method according to claim 10, wherein the second program executes the first program after receiving a decryption key from the first program.  
18. The method according to claim 17, wherein the second program 20receives the decryption key from the first program after the first program judges whether or not at least part of the second program is tampered with.
U.S. Patent 7,533,276
1. A program execution device that executes (i) a first program which judges whether another program has been tampered with and (ii) a second program which is different from the first program, the program execution device comprising:
an execution unit operable to execute the first program and the second program; and
a disconnection unit operable to disconnect the execution unit from an external device while the first program is judging whether the second program has been tampered with, wherein
the first program performs tamper detection processing on the second program after the execution unit is disconnected from the external device by the disconnection unit, and
a part of the second program is executed only when no tampering is detected as a result of the tamper detection processing.
2. The program execution device of claim 1, further comprising:
a storage unit operable to store encrypted information which is obtained by encrypting information necessary for executing the part of the second program, wherein
the first program (i) decrypts the encrypted information only when no tampering of the second program is detected as a result of the tamper detection processing, and (ii) outputs to the second program, the information which has been decrypted.
3. The program execution device of claim 2,
the part of the second program is encrypted,
the information necessary for the execution of the part of the second program is a program key used for decrypting the part of the second program which has been encrypted,
the encrypted information is an encrypted key generated by encrypting the program key,
the first program (i) decrypts the encrypted key only when no tampering of the second program is detected as a result of the tamper detection processing, and (ii) outputs to the second program, the program key which has been decrypted, and
the second program (i) decrypts the part of the second program using the program key when no tampering of the second program is detected as a result of the tamper detection processing, and (ii) executes the part of the second program which has been decrypted.
4. The program execution device of claim 3,
the encrypted key is unique to the program execution device.
5. The program execution device of claim 4,
the second program deletes the program key when decryption of the part of the second program is complete.
6. The program execution device of claim 5, wherein
an interrupt control unit operable to switch between whether an interrupt execution of a program by the execution unit is permitted, wherein
the second program (i) instructs the interrupt control unit, before making a request to the first program for decrypting the encrypted key to disable the interrupt and (ii) instructs the interrupt control unit to permit the interrupt after deleting the program key.
7. The program execution device of claim 1, further comprising:
a debugger interface operable to connect an external debug device with the program execution device, wherein
the disconnection unit disconnects the execution unit from the external device by disabling the debugger interface.
8. A computer-readable recording medium storing a computer program used for a program execution device that executes (i) a first program which judges whether another program has been tampered with and (ii) a second program which is different from the first program, the program execution device including an execution unit that executes the first program and the second program, the computer program comprising:
protecting a memory used for running the first program from being observed from outside while the execution unit is executing the first program;
disconnecting the execution unit from an external device while the first program is judging whether the second program has been tampered with;
performing tamper detection processing on the second program after the execution unit is disconnected from the external device by the disconnecting; and
executing a part of the second program only when no tampering is detected as a result of the tamper detection processing.
9. A program execution method for a program execution device that executes a first program which, judges whether another program has been tampered with and (ii) a second program which is different from the first program, the program execution device including an execution unit that executes the first program and the second program, the program execution method comprising:
protecting a memory used for running the first program from being observed from outside while the execution unit is executing the first program;
disconnecting the execution unit from an external device while the first program is judging whether the second program has been tampered with; and
performing tamper detection processing on the second program after the execution unit is disconnected from the external device by the disconnecting; and
executing a part of the second program only when no tampering is detected as a result of the tamper detection processing.


Allowable Subject Matter
Claims 1-18 are allowed, however the claims are rejected under obvious-type double patenting requiring the filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Diamant et al, U.S. Patent 5,969,632 disclose of two distinct storage areas that includes a secure storage area and a public storage are wherein access is granted to the selected areas based upon the decision of a controller, see column 8, lines 26-36 and 51-57.
As per claims 1 and 10, it was not found to be taught in the prior art at least for a first program judges whether or not at least part of a second program is tampered with, by using a tamper 10detection value in a secure environment, and the secure environment cannot be accessed outside of the secure environment.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, U.S. Patent 8,549,631 is relied upon for disclosing of preventing an external module from accessing a memory area allocated to a browser, and detects where the memory area is tampered with, see column 2, lines 10-23.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431